Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2020

                                      No. 04-20-00106-CV

                   SINKIN & BARRETTO, PLLC and Stephanie Bandoske,
                                   Appellant

                                                v.

                    Martha MCCRACKEN and Cohesion Properties, LTD.,
                                    Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00637
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       In this accelerated appeal, the reporter’s record was due on February 28, 2020. See TEX.
R. APP. P. 35.1(b). On the due date, court reporter Blanca Espericueta filed a notification of late
record. She indicated her other duties have precluded her from working on the record, and she
requested an extension of time to file the reporter’s record until March 9, 2020.
        The request is GRANTED. The reporter’s record is due on March 9, 2020. See id. R.
35.3(c) (limiting an extension in an accelerated appeal to ten days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court